Citation Nr: 9927310	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  97-06 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of pyloroplasty and vagotomy for bleeding gastric 
ulcer, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1949 to 
January 1950.  In a May 1982 decision, the Board of Veterans' 
Appeals (Board) determined that the veteran was entitled to 
benefits under 38 U.S.C. § 351 (now 38 U.S.C.A. § 1151) for a 
gastric ulcer.  An August 1982 rating decision effectuated 
this grant, characterizing the disability as post-operative 
residuals of pyloroplasty and vagotomy for bleeding gastric 
ulcer.  The RO assigned a 20 percent rating under Diagnostic 
Codes 7348-7308.

In October 1995, the veteran submitted a claim for an 
increased rating for the post-operative residuals of a 
bleeding gastric ulcer.  This matter comes before the Board 
on appeal from a February 1996 rating decision by the 
Winston-Salem, North Carolina RO.  

In a September 1999 Informal Hearing Presentation, the 
veteran's representative raised the issue of whether new and 
material evidence has been submitted to reopen a claim for 
entitlement to benefits under 38 U.S.C.A. § 1151 for a liver 
disorder.  The veteran's representative specifically cited a 
September 1997 VA examination report as new and material 
evidence.  Since this issue has not been developed for 
appellate review, and is not inextricably intertwined with 
the issue currently before the Board, it is referred to the 
RO for appropriate action.  In addition, the Board notes that 
the veteran has indicated that his service-connected post-
operative residuals of a bleeding gastric ulcer have rendered 
him unemployable.  The issue of entitlement to a total 
compensation rating based on individual unemployability has 
not been considered by the RO; accordingly it must also be 
referred back for appropriate action.


REMAND

The veteran contends that his service-connected post-
operative residuals of pyloroplasty and vagotomy for bleeding 
gastric ulcer are more disabling than currently evaluated.  
VA has a duty to assist the appellant in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the duty to assist the appellant 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  In this regard, it appears 
that the record is inadequate as discussed below.

Although a VA special examination of the stomach was 
conducted in September 1997, it does not appear that the 
examination is adequate to permit disability evaluation.  The 
report of examination simply does not address the presence or 
absence of those symptoms that are part of the criteria for a 
rating in excess of 20 percent.  Specifically, the examiner 
made no comments about diarrhea or anemia.  The veteran's 
weight was not reported.  Moreover, while the veteran does 
have other gastrointestinal disorders, no attempt was made to 
associate specific symptoms with specific disorders.  
Accordingly, the Board finds that the examination was 
inadequate to determine the current nature of the veteran's 
service-connected post-operative residuals of pyloroplasty 
and vagotomy for bleeding gastric ulcer.  A more detailed 
examination is deemed to be in order.

Under the circumstances of this case, further development is 
required.  Accordingly, the case is hereby REMANDED back to 
the RO for the following action:

1.  The RO should contact the veteran and 
request that he furnish the names and 
addresses of all health care providers 
who have treated or examined him for his 
service-connected post-operative 
residuals of pyloroplasty and vagotomy 
for bleeding gastric ulcer since his 
September 1997 VA examination.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and request 
copies of all records of treatment 
relating to the veteran's post-operative 
residuals of a bleeding gastric ulcer 
since September 1997.  All records 
obtained should be associated with the 
claims folder.

2.  Thereafter, the RO should afford the 
veteran a special VA gastrointestinal 
examination to determine the current 
nature and severity of the veteran's 
post-operative residuals of pyloroplasty 
and vagotomy for bleeding gastric ulcer.  
The claims folder must be made available 
to the examiner for review.  All 
indicated tests must be accomplished, to 
include blood testing.  The examiner 
should comment on whether or not there is 
diarrhea, alkaline gastritis, mild 
circulatory symptoms after meals, anemia 
and weight loss.  The veteran's height 
and weight should be reported, and the 
frequency and duration of incapacitating 
episodes should be reported.  All 
clinical findings should be reported in 
detail in the examination report.  The 
examiner should attempt to dissociate 
symptoms due to the post-operative 
gastric ulcer from any other 
gastrointestinal disorder present.  If 
this is not possible, it should be so 
stated for the record.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  If the claim continues to 
be denied, a supplemental statement of 
the case should be issued and the veteran 
and his representative should be given 
the opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



